 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9
10   JAMES FREDRIC LA CROSSE,                        Case No. 1:19-cv-00698-SAB

11                    Plaintiff,                     ORDER DIRECTING CLERK OF COURT TO
                                                     CLOSE CASE AND REFLECT VOLUNTARY
12           v.                                      DISMISSAL PURSUANT TO RULE 41(a) OF
                                                     THE FEDERAL RULES OF CIVIL
13   COMMISSIONER OF SOCIAL                          PROCEDURE
     SECURITY,
14                                                   (ECF No. 19)
                      Defendant.
15

16          On March 9, 2020, a stipulation was filed dismissing this action with prejudice with each

17 party to bear its own costs and fees. (ECF No. 19) In light of the stipulation of the parties, this

18 action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d

19 688, 692 (9th Cir. 1997), and has been dismissed with prejudice and without an award of costs or

20 attorneys’ fees.

21          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

22 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:      March 9, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                     1
